DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 03/07/2022.
Claims 3-9 and 13-17 have been amended. Overall, claims 1-17 are pending in this application.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because there is no page number for each sheet (see Substitute Specification filed on 03/27/2020). Appropriate correction is required.

Claim Objections
2.	Claim 13 is objected to because of the following informalities:  
Claim 13: the dependency of claim 13 is improper since the limitation “the check valve” (see claim 13: page 11, line 16; pag12, line 2, page 13, line 11, and page 15, line 6) recited in claim 10 not in claim 9; therefore, claim 13 should depend on claim 10.
 
Claim 13 initially recites "a magnetic element restraint unit” and then later refers to “magnetic element" (page 12, lines 4, 12, 24, page 13, line 3-4). Since the initial recitation only provides “a magnetic element restraint unit”, there is a disagreement in scope between these recitations. Accordingly, the applicants are suggest to correct as:
claim 13: page 11, line 19, --wherein the magnetic element restraint unit including a magnetic element-- should be inserted after “a magnetic element restraint unit,” for clarify and consistency in the claim language.
Claim 13: page 12, lines 12-13, ”the variable-capacity sliding plate”  should be changed to -- the variable-capacity sliding vane --.
Claim 13: page 14, line 2, “ the head portion and the tail portion” is vague because it is unclear what element has the head and tail portion.  Accordingly, the applicants are suggested to correct as: claim 13, page 14, line 2, “the head portion and the tail portion” should be changed to -- the head portion and the tail portion of the variable-capacity sliding vane--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Liu) (Publication Number CN 202579193U).
	Regarding claim 1, as shown in Figs. 1-3, Liu discloses a variable-capacity control structure 4, 6; 6, 9 comprising: a variable-capacity assembly 12, 13, 15 and a sliding vane restraint unit 10; wherein the variable-capacity assembly 12, 13, 15 is provided outside a housing 1 of a compressor to which the variable-capacity control structure 4, 6; 6, 9 is attached (see page 6, para. [0032] to para. [0036] and page 7, para. [0041] of the English Translation and see the annotated Fig. 1 below), and is configured to act in a setting order; the sliding vane restraint unit 10 is provided inside a pump body of the compressor, and is configured to cause a variable-capacity cylinder assembly 4, 6 in the compressor to be in a working state or an idling state under controlling the variable-capacity assembly 12, 13, 15 to act in the setting order.

    PNG
    media_image1.png
    851
    710
    media_image1.png
    Greyscale

Note that Liu is silent as to the functional portions of claim 1. Specifically the recitation of "is configured to act in a setting order ." However, claim 1 is an apparatus claim and no additional structure appears to be required to perform the function recited, therefore this recitation is interpreted to merely describe an intended use. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function as set forth in MPEP §2114. Accordingly, since Liu discloses all of the structural elements and the elements are capable of performing the function described, claim 1 of the instant application is anticipated by Liu.
	Regarding claim 2, Liu discloses the variable-capacity assembly comprises: a check valve 12 the check valve is provided in a pipeline between a variable-capacity cylinder intake port 61 of a variable-capacity cylinder 4, 6 in the variable-capacity cylinder assembly and a second dispenser outlet (not numbered; however, clearly seen in the annotated  Fig. 1 as 151, 152, 153) of a dispenser (not numbered; however, clearly seen in Fig. 1) in the compressor, and is configured to be in an on state when a refrigerant flows from the second dispenser outlet to the variable-capacity cylinder intake por 61t, or be in a cut-off state when the refrigerant flows from the variable-capacity cylinder intake port to the second dispenser outlet.
Note that the term “or” is to claimed in claim 2; therefore, any prior art being only read on one part, is applied to reject the claim 2.
	Regarding claim 8, Liu discloses a compressor, comprising: at least one compression cylinder assembly operating constantly; further comprising: at least one variable-capacity cylinder assembly 4, 6 capable of selectively being in a working state or an idling state; wherein the variable-capacity cylinder assembly 4, 6 comprises the variable-capacity control structure 4, 3; 6, 9 according to claim 1.
	Regarding claim 9, Liu discloses a variable-capacity control method 4, 3; 6, 9 performed by a compressor; wherein the compressor comprises at least one compression cylinder assembly 4, 6 operating constantly, at least one variable-capacity cylinder assembly  4, 6 which is selectively in a working state or an idling state, and a variable-capacity control structure 4, 3; 6, 9; wherein the variable-capacity control structure comprises a variable-capacity assembly 12, 13, 15 and a sliding vane restraint unit 10; wherein the variable-capacity assembly 12, 13, 15 is provided outside a housing 1 of the compressor to which the variable-capacity control structure 4, 3; 6, 9 is attached (see page 6, para. [0032] to para. [0036] and page 7, para. [0041] of the English Translation and see the annotated Fig. 1 above) and is configured to act in a setting order; wherein the sliding vane restraint unit 10 is provided inside a pump body of the compressor and is configured to cause a variable-capacity cylinder assembly 4, 6 in the compressor to be in a working state or an idling state under controlling the variable-capacity assembly 12, 13, 15 to act in the setting order; and wherein the method comprises: causing the variable-capacity assembly 15 to act in a setting order; causing, by a sliding vane restraint unit 10, a variable-capacity cylinder assembly 4, 6 in the compressor to be in a working state or an idling state under controlling the variable-capacity assembly 12, 13, 15 to act in the setting order. 
Regarding claim 9, Liu teaches a variable capacity compressor having substantially all features as discussed supra. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2112.02.
Note that in claim 9, the limitation “is configured to act in a setting order” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).

Allowable Subject Matter
4.	Claims 3-7 and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	The amendment filed on 03/07/2022 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 10/28/2021.
6.  	The applicants’ arguments filed on 03/07/2022 have been fully considered but they are not completely persuasive. 
	The applicants assert that Liu fails to disclose “a variable-capacity control structure applied to a compressor, the variable-capacity control structure comprises a variable-capacity assembly which is provided outside a housing of a compressor to which the variable-capacity control structure is attached and is configured to act in a setting order” (see Remarks section, page 25). 
	- The Examiner disagrees because of as stated in the above rejection with the annotated Fig. 1, Liu teaches/discloses a variable-capacity assembly 12, 13, 15 which is provided outside a housing of a compressor to which the variable-capacity control structure 4, 3; 6, 9 is attached and is configured to act in a setting order. 
	Additionally, it is noted that in para. [0033] and [0036] described that
		[0033] Referring to FIG. 1, the two-stage variable capacity compressor in this embodiment includes a casing 1, a first flange 2, a first-stage cylinder 4, a second-stage cylinder 6, a second flange 7, a lower cover plate 8, three The through pipe 15, the one-way valve 12 and the throttling device, the first flange 2, the first-stage cylinder 4, the diaphragm 5, the second-stage cylinder 6, the second flange 7, and the lower cover plate 8 are arranged from top to bottom. They are assembled on the bottom of the casing 1 in order, the first-stage cylinder 4 has an exhaust port 41 and a first sliding vane slot, and the first sliding vane 3 is installed in the first sliding vane slot, and the second-stage The air cylinder 6 has a suction port 61 and a second sliding vane groove 63 , and a second sliding vane 9 is installed in the second sliding vane groove 63 . The exhaust port 41 is respectively communicated with the inner cavity of the casing 1 and the suction port 61 through the connecting pipe, and is provided on the branch pipe of the connecting pipe that communicates with the inner cavity of the casing 1. There is a one-way valve 12 , and a throttling device is provided on the branch pipe of the connecting pipe that communicates with the suction port 61.
	[0036]….. At this time, the throttle valve 13 is fully opened, the intake port 61 of the second-stage cylinder 6 is connected, and the second-stage cylinder 6 is unloaded.

	Note that the instant specification filed on 03/27/2020 describes “a variable-capacity control structure can provided on one or more compression cylinders, such that a sliding vane in the cylinder contacts a roller to work normally (the cylinder is referred to as a variable-capacity cylinder), or such that the sliding vane in the variable- capacity cylinder is disengaged from the roller and idled, which changes the current working volume of the compressor and implements the adjustment of the compressor capacity” (see 2nd paragraph under Detailed Description of Disclosed Embodiments). 
	Accordingly, Liu clearly disclose or teach the claimed limitation “a variable-capacity assembly 12, 13, 15 which is provided outside a housing of a compressor to which the variable-capacity control structure 4, 3; 6, 9 is attached”.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746